Citation Nr: 1544166	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating higher than 0 percent from January 27, 2006, to January 6, 2011, and from December 1, 2012, to February 11, 2013, for resection of uterine fibroid and removal of right ovary and fallopian tube with residual stress incontinence.  

2.  Entitlement to an initial disability rating higher than 30 percent from January 27, 2006, to January 6, 2011, and from December 1, 2012, for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to February 1987, August 1994 to August 1995, February 2003 to January 2006, and January 2011 to November 2012.  She also had service in the National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an October 2006 rating decision, the RO granted service connection for resection of uterine fibroid and removal of right ovary and fallopian tube with residual stress incontinence, and assigned a 0 percent disability rating, effective January 27, 2006.  Additionally, the RO granted service connection for bipolar disorder and assigned a 10 percent disability rating, effective January 27, 2006.  The RO denied service connection for headaches, asthma, and a back disorder.  

In November 2012 the Board granted service connection for a back disorder.  The issues of service connection for headaches and asthma and the issues of a higher rating for reproductive organ surgery residuals including incontinence and a higher rating for bipolar disorder were remanded.  

In a June 2013 rating decision, the RO granted service connection for migraine headaches and for asthma.  The RO increased the rating for the reproductive organ surgery residuals including incontinence to 60 percent, effective February 12, 2013.  

In September 2013, the Board found that from January 27, 2006, resection of uterine fibroid and removal or right ovary and fallopian tube with residual stress incontinence had met the criteria for an increased rating of 10 percent.  However, a rating in excess of 60 percent had not been met from February 13, 2013.  It was also found that from January 27, 2006, bipolar disorder had met the criteria for a 30 percent rating.  The Veteran appealed the case to the United States Court of Appeals for Veteran's Claims (Court).  In February 2015, the Court set aside the Board's September 2013 decision and remanded the case to the Board for compliance with the terms of the Memorandum Decision.  The Veteran did not contest the assignment of a 60 percent rating from February 12, 2013, for the uterine disorder.  This issue was deemed abandoned, according to the Court.  As such, the issues on the title page are now back before the Board.  


This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

In light of the terms of the Court's February 2015 Memorandum Decision and Order, the Board remands the claims on appeal.  Specifically, it does not appear that all relevant treatment records have been obtained.  This includes VA treatment records dated in 2012, when the Veteran was serving on active duty during her last period of active service.  Specifically, it is noted that when examined by VA in February 2013, the Veteran reported that she self-referred for VA outpatient mental health treatment in July 2012.  An attempt should be made to obtain these records.  

Moreover, the most recent treatment records included in the claims file are from early 2013.  Thus, all relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Moreover, the appellant's statements as to her increased symptoms regarding the worsening of her uterine fibroids condition (prior to February 12, 2013) were not discussed.  Specifically, the Court referenced a telephone encounter note in September 2006 where the Veteran reported that her urinary frequency had worsened and she had not received her Pyridium for her symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her uterine fibroids or bipolar disorder, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file, to specifically include VA records dated in 2012 and records from 2013.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AOJ should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2015) are met as to this issue.  

2.  If, and only if, additional records are received regarding continuing treatment for psychiatric symptoms, the AOJ should schedule the Veteran for a mental health examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner should address the Veteran's level of occupational and social functional impairment in accordance with VA rating criteria.  

3.  Thereafter, readjudicate the Veteran's claims with consideration of all of the evidence of record.  Consideration of a higher rating for the uterine fibroid disorder should specifically include consideration of her April 2006 report of worsening urinary frequency and the relevance of prescription medication, as well as extraschedular criteria to include discussion of additional symptoms that are not contemplated by the rating criteria such irregular menstrual cycles with cramping and abdominal cramping occurring not during menses.  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) and afford the Veteran and her representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

